      Case: 5:17-cv-02002-JJH Doc #: 16 Filed: 03/08/21 1 of 2. PageID #: 1040




                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


Quentin Franklin,                                                Case No. 5:17-cv-2002

                        Petitioner,

        v.                                                       ORDER


Dave Marquis, Warden,1

                        Respondent.


        Before me is the October 31, 2019 Report and Recommendation of Magistrate Judge

Thomas M. Parker, (Doc. No. 15), recommending I deny pro se Petitioner Quentin Franklin’s

petition for a writ of habeas corpus under 28 U.S.C. § 2254 because Franklin’s claims lack merit, are

not cognizable in habeas proceedings, or have been procedurally defaulted.

        Under the relevant statute, “[w]ithin fourteen days after being served with a copy, any party

may serve and file written objections to such proposed findings and recommendations as provided

by rules of court.” 28 U.S.C. § 636(b)(1); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir.

1981). The fourteen-day period has elapsed and no objections have been filed.

        The failure to file written objections to the Magistrate Judge’s Report and Recommendation

constitutes a waiver of a determination by the district court of an issue covered in the report.

Thomas v. Arn, 728 F.2d 813 (6th Cir. 1984), aff’d, 474 U.S. 140 (1985); see also Walters, 638 F.2d at

950; Smith v. Detroit Fed’n of Teachers, Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987) (“[O]nly those


1
  Warden Marquis notes Franklin had been released from the Ohio Department of Rehabilitation
and Correction and the proper defendant is the Ohio Adult Parole Authority.
      Case: 5:17-cv-02002-JJH Doc #: 16 Filed: 03/08/21 2 of 2. PageID #: 1041



specific objections to the magistrate’s report made to the district court will be preserved for

appellate review”).

        Following my review of the Magistrate Judge’s Report and Recommendation, I adopt the

Report and Recommendation, (Doc. No. 15), in its entirety as the Order of the Court and dismiss

Franklin’s petition. Further, I certify there is no basis on which to issue a certificate of appealability.

28 U.S.C. § 2253; Fed. R. App. P. 22(b).

        So Ordered.




                                                          s/ Jeffrey J. Helmick
                                                          United States District Judge




                                                     2
